Exhibit 12.01 Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Three Months Ended Year Ended December 31, March 31, 2013 Pre-tax (loss) income from continuing operations adjusted to exclude income or loss from equity investees $ ) $ ) Distributed income of equity investees — Fixed charges: Interest expense and amortization of debt discount and premium on all indebtedness Rentals 20 88 58 54 77 Total fixed charges $ Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees plus fixed charges and distributed income of equity investees $ ) Ratio of earnings to fixed charges (A) (A) Due to the Company's loss in 2008, the ratio coverage in this year was less than 1:1. The Company would have had to generate additional earnings of $295,848 to achieve coverage of 1:1 in this year.
